Ketchum brought certiorari to justice’s judgment. He gave the usual bond. The judgment was affirmed, and proceedings thereon stayed for twenty days. During the life of the stay Ketchum sued out a writ of error, but filed supersedeas or other bond. After the expiration of the twenty days, and after return of the writ, and before the expiration of the thirty days within ■ which an execution must, under How. Stat. § 7029, have been issued in order to warrant its levy upon the property of surety, Woempener took out an execution, and caused it to be levied, upon the real estate of the surety. (Under Weiss v. Circuit Judge, 50 Mich. 158, said thirty days commences to run from and after the taxation .of. .costs) Ketchum moved in the Supreme Court for a writ of supersedeas to stay execution upon the circuit court judgment, ,aiid presented with the motion the usual sivpersedeas bond with two. sureties, each whom justified .in the penalty-of .the bond.. This showing was met by four affidavits as .to the , pecuniary irresponsibility of the proposed sureties.